DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.
Claim Rejections - 35 USC § 112
Claims 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  	Claim 13 recites “at least one attachment feature for attaching the housing suitable for housing the air operated brake actuator” and “at least one attachment feature for attaching the housing suitable for housing the hydraulically operated brake actuator”. However, in the specification it appears that the same elements of the carrier are utilized for attaching he respective housings. Therefore it is unclear whether the claims are reciting the same elements twice and it is unclear which elements are specifically being referred to. The invention would .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “at least one attachment feature for attaching the housing suitable for housing the air operated brake actuator” and “at least one attachment feature for attaching the housing suitable for housing the hydraulically operated brake actuator”. However, in the specification it appears that the same elements of the carrier are utilized for attaching he respective housings. Therefore it is unclear whether the claims are reciting the same elements twice and it is unclear which elements are specifically being referred to. The scope of the invention is thus unclear.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: attaching one of the actuators to the carrier.  Claim 13 has been amended to recite that the housing is attached to .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 102a1 and a2 as being anticipated by Philpott (PGPub 2017/0082160).
Re Claim 1, Philpott discloses a method of making a brake assembly, the method comprising the steps of: a) providing a brake pad carrier 30 (Fig. 1-2; para. 11); b) providing an air operated brake actuator 36 [suitable for attaching to the brake pad carrier] (Fig. 1-2; para. 12); c) providing a hydraulically operated brake actuator 36 [suitable for attaching to the brake pad carrier] (Fig. 1-2; para. 12); and d) attaching either only one air operated brake actuator or only one hydraulically operated brake actuator to the brake pad carrier to provide the brake assembly (Fig. 1-2; para. 12).  	Note that the claims must be distinguished from the prior art in terms of structure rather than function [MPEP 2114]. Hence, the functional limitations (which are bracketed [ ] above) have been given little patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477- 78, 44 
Re Claim 2, Philpott discloses providing a bridge 34 having a body for engaging a brake pad, a first arm (at 60, left portion separated by gap 66; Fig. 1) extending from a first end of the body, and a second arm (at 60, right portion separated by gap 66; Fig. 1) extending from a second end of the body, wherein the air operated brake actuator is suitable for attaching to the bridge and the hydraulically operated brake actuator is suitable for attaching to the bridge, wherein step d) includes attaching the one of the air operated brake actuator and hydraulically operated brake actuator that is attached to the brake pad carrier to the bridge (Fig. 1-2; para. 11-13). 
Re Claim 3
Re Claim 4, Philpott discloses the one of the air operated brake actuator and hydraulically operated brake actuator that is attached to the brake pad carrier is attached to the bridge via the actuator housing (para. 12-13; Fig. 1-2).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris (US 8,936,138) in view of Philpott.
Re Claim 5, Morris discloses a method of making a first brake assembly and second brake assembly comprising the steps of: a) providing a first bare casting (Col. 3, line 10); b) providing a second bare casting having a same configuration as the first bare casting (Col. 3, line 10; note both castings made from same mold and thus have same configuration);c) machining the first bare casting in a first manner [suitable for attaching an air operated actuator] to provide a first brake pad carrier (Col. 3, line 11-13); d) attaching the air operated brake actuator 28 to the first brake pad carrier to provide the first brake assembly 10 (Fig. 1-4; Col. 4, lines 23-30; Col. 1, line 10-11); e) machining the second bare casting in a second manner [suitable for attaching a hydraulically operated actuator] to provide a second brake pad carrier (Col. 3, line 14-16). 	Note that the claims must be distinguished from the prior art in terms of structure rather than function [MPEP 2114]. Hence, the functional limitations (which are bracketed [ ] above) have been given little patentable weight. In order to be given patentable weight, a Philpott teaches attaching a hydraulically operated brake actuator 36 to a brake pad carrier 11 to provide the second brake assembly (Fig. 1-2; para. 12). It would be obvious to one of ordinary skill in the art to attach a hydraulically operated brake actuator to a brake pad carrier, as taught by Philpott, for the purpose of utilizing effective technology for effectively operating brake components and thus allowing a vehicle to come to a stop and also since Philpott teaches that these are known equivalents that can be interchangeably used for actuating brake pads into engagement with the rotor (para. 12).
Re Claim 6, Morris discloses providing a first bridge 2 having a body for engaging a brake pad, a first arm 7 extending from a first end of the body, and a second arm 8 extending from a second end of the body (Fig. 1-3; Col. 3, line 54 – Col. 4, line 22; claim 10); providing a second bridge 2 having the same configuration as the first bridge (Fig. 1-3; Col. 3, line 54 – Col. 4, line 22; claim 10; Note second assembly has same elements, see claim 10); attaching the first bridge to the air operated brake actuator to provide the first brake assembly (Fig. 1-4) and attaching the second bridge to the hydraulically operated brake actuator to provide the second brake 
Re Claim 7, Morris discloses providing a first actuator housing (unlabeled but is identical to instant invention, i.e. left side portion of Fig. 1 which bridge 2 is bolted to; Fig. 1-3) and providing a second actuator housing having the same configuration as the first actuator housing (Fig. 1; Note second assembly as discussed above has same elements, see claim 10); receiving the air operated brake actuator in the first actuator housing and securing the air operated brake actuator to the first actuator housing such that the air operated actuator is attached to the first brake pad carrier via the first actuator housing to provide the first brake assembly (Fig. 1-3). Philpott teaches receiving the hydraulically operated brake actuator in the second actuator housing and securing the hydraulically operated brake actuator to the second actuator housing, wherein the hydraulically operated brake actuator is attached to the second brake pad carrier via the second actuator housing to provide the second brake assembly (para. 12, 32; Fig. 1-4). It would be obvious to one of ordinary skill in the art to attach a hydraulically operated brake actuator to a brake pad carrier using a housing, as taught by Philpott, for the purpose of utilizing effective technology for effectively operating brake components and thus allowing a vehicle to come to a stop and also since Philpott teaches that these are known equivalents that can be interchangeably used for actuating brake pads into engagement with the rotor (para. 12) and in order to effectively hold the actuator in place using reinforcement structure.
Re Claim 8, Morris/Phillpott discloses the air operated brake actuator is attached to the first bridge via the first actuator housing (Fig. 1-3 of Morris) and the hydraulically operated .
Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive. 
Applicant argues on page 7 that Philpott ‘160 does not contemplate a brake pad carrier having a configuration that is suitable for attaching either an air operated brake actuator or a hydraulically operated brake actuator as recited in independent claims 1 and 13. Applicant further argues the Philpott reference has been miscontrued as argued in the Declaration. 	-In response, note that the claims must be distinguished from the prior art in terms of structure rather than function [MPEP 2114]. Hence, the functional limitations have been given little patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477- 78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). The recitations of being “suitable for attaching” an actuator to a carrier provides no specific structure and thus has limited patentable weight. The disclosure of Philpott is enough to meet the claim limitations. Additionally it is noted that the claim does not recite a brake pad carrier having a configuration that is suitable for attaching either an air operated brake actuator or a hydraulically operated brake actuator. Rather the claim only recites providing a brake pad carrier and attaching either of the two actuators. Arguments related to the Philpott reference are addressed below in response to the Declaration filing. The rejection is upheld.
Applicant argues on page 8 that the Examiner appears to have either misconstrued Chamberlain ‘968 or cited the wrong reference since none of the passages cited appear to be relevant to any claim. Applicant further argues the Philpott reference is not applicable as argued in the Declaration. 	-In response, note that in the Final Rejection the reference used was listed with the correct Inventor’s name (Morris) but mistakenly the patent number listed was to the Chamberlain reference. The patent number has been corrected in the rejection above. Arguments are thus moot in regards to the Morris reference. Arguments related to the Philpott reference are addressed below in response to the Declaration filing.
Response to Declaration
The declaration under 37 CFR 1.132 filed 12/15/2021 is insufficient to overcome the rejection of claims 1-8 based upon 35 USC § 102 and 103 as set forth in the last Office action because: the showing is not commensurate in scope with the claims 	Declaration states in paragraph 2 that the publication does not contemplate (1) providing both an air and hydraulically operated brake actuator, (2) a brake pad carrier design configured to permit attachment of both the air operated and the hydraulically operated actuator without modification or (3) attaching either only one air operated brake actuator or only one hydraulically operated brake actuator to the brake pad carrier. 	-In response, Examiner Walters respectfully disagrees with these statements. Regarding (1), note that the claim merely requires providing the air and hydraulic actuators and simply by stating that the actuator can be pneumatic (i.e. air) or hydraulically actuated is enough to meet the broad claim recitation. Regarding (2), “a brake pad carrier design configured to permit .
In paragraph 3, arguments are presented regarding claim 5. However, it is noted that these arguments are moot in that the rejection does not rely on the Philpott reference for the mentioned limitations. Instead Morris discloses the majority of these limitations and Philpott is only relied on to teach attaching a hydraulic actuator. Therefore the arguments are not persuasive and the rejections are upheld.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J WALTERS whose telephone number is (571)270-5429. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan J. Walters/             Primary Examiner, Art Unit 3726